                             THE MARKS LAW FIRM, P.C.

                                      December 9, 2019

Filed via ECF
Hon. Katherine Polk Failla

                                                              MEMO ENDORSED
United States District Judge
United States Courthouse
40 Foley Square, Courtroom 618
New York, New York 10007


       RE:     Himelda Mendez v. Benrubi Gallery LLC
               Index: 19-cv-08134-KPF


                              REQUEST FOR ADJOURNMENT


Dear Judge Failla,

       Plaintiff respectfully requests a thirty (30) day adjournment of the Initial Conference for
the above referenced matter currently scheduled for December 17, 2019.

       Defendant Benrubi Gallery LLC was served throught the Secretary of State on September
30, 2019. As of today, Defendant has not contacted Plaintiff, appeared, answered or otherwise
moved. Plaintiff requests time to make additional attempts to contact Defendant and for
Defendant to appear, answer or otherwise move. This is the first request of its kind.

       We thank you and the Court for its time and consideration on this matter.




                                                              Regards,

                                                           The Marks Law Firm, P.C.




                                                     By:
                                                               Bradly G. Marks




                       175 Varick Street, 3rd FL, New York, New York 10014
                 T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                      www.markslawpc.com
Application GRANTED. The initial pretrial    conference currently
scheduled for December 17, 2019, is hereby   ADJOURNED to February 7,
2020, at 4:30 p.m. in Courtroom 618 of the   Thurgood Marshall
Courthouse, 40 Foley Square, New York, New   York.

Dated:    December 9, 2019         SO ORDERED.
          New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
